MEMORANDUM**
Aex Oguntimehin appeals the sentence imposed following his guilty plea conviction of one count of bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Oguntimehin contends that the district court erred under Federal Rules of Criminal Procedure 32 by not requiring proof of the loss calculation contained in the presentence report. We review de novo the district court’s compliance with Rule 32, see United States v. Karterman, 60 F.3d 576, 583 (9th Cir.1995), and conclude this contention is without merit. After allowing Oguntimehin to object to the presentence report in writing and orally at the sentencing hearing, the district court explicitly considered his objections and rejected them by adopting the presentence report’s findings. Rule 32(c) requires no more. See United States v. McClain, 30 F.3d 1172, 1174 (9th Cir.1994) (stating that Rule 32(c) is satisfied where district court expressly adopts the presentence report).
We decline to review Oguntimehin’s two ineffective assistance of counsel claims because such claims are generally inappropriate on direct appeal. See United States v. Robinson, 967 F.2d 287, 290 (9th Cir.1992) (stating that ineffective assistance of counsel is more properly raised on collateral attack under 28 U.S.C. § 2255, unless the record is sufficiently developed or there is an obvious denial of adequate representation).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.